Citation Nr: 0945463	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-18 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD), to include 
adjustment disorder with depressed mood, from April 20, 2001 
to August 31, 2006.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
from September 1, 2006 to October 20, 2008.

2.  Entitlement to an effective date earlier than April 20, 
2001 for service connection for PTSD, to include adjustment 
disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 
1971.  He served as a truck driver in Vietnam.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a March 2004 
rating decision of the VA Regional office in Nashville, 
Tennessee that granted service connection for PTSD, rated 30 
percent disabling from April 20, 2001.  By rating action 
dated in September 2007, the 30 percent disability evaluation 
was increased to 50 percent, effective from September 1, 
2006.  

The Board points out in this instance that the Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating. See Fenderson v. West, 12 Vet. App. 
119 (1999).  Consequently, the Board has characterized the 
rating issue on appeal as a claim for a higher evaluation of 
an original award.  Analysis of such an issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection.

The Veteran was afforded a personal hearing at the RO in 
March 2008 before the unsigned Veterans Law Judge sitting at 
Washington, DC.  The transcript is of record.  The case was 
remanded by a decision of the Board dated in July 2008.

During the pendency of the appeal, the 50 percent rating for 
PTSD was increased to 100 percent, effective from October 21, 
2008.

Following review of the record, the appeal is once more 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. VA will notify the appellant if further 
action is required.


REMAND

The record reflects that in the Board's July 2008 remand, it 
was noted that the Veteran filed a claim for "nerves" in May 
1971.  He was afforded a VA psychiatric examination in July 
1971 and stated that he had had nervous symptoms after two of 
his buddies were killed in Vietnam, and that he had been seen 
by a medical officer and prescribed mild tranquilizers for a 
time with considerable relief.  The appellant stated that 
since returning from service, he had not experienced anxiety 
or depression.  A diagnosis of anxiety reaction, acute by 
history - no evidence of psychiatric disorder at the present 
time was recorded.  Service treatment records document that 
the appellant was seen in December 1970 complaining of 
nervousness following the death of a buddy.  Librium was 
prescribed at that time.  

Subsequent to service, A VA outpatient clinic note in 
September 1975 indicated that the Veteran was prescribed 
Valium but no diagnosis was provided.  In December 1975, 
while being treated for a condition not pertinent to this 
appeal, he complained of 'nervousness', and "fear without 
reason", tremors of the hands off and on for at least four 
months, as well as palpitations, and sweating for which no 
diagnosis was recorded.  

Service connection for adjustment disorder was granted by 
rating action dated in March 2004, effective from April 29, 
2001.  By rating action dated in April 2009, the service-
connected disability was recharacterized as PTSD, to include 
adjustment disorder with depressed mood.  

The Veteran asserts that he developed PTSD in service or 
shortly thereafter and that service connection for such 
should date back to the time of discharge from active duty.  
In this regard, the record reflects that the appellant has 
been afforded a number of VA examinations for PTSD purposes 
in the past, but none addresses or has provided an opinion as 
to whether or not a psychiatric disorder related to service 
may be established from a date earlier than April 20, 2001.  
In a supplemental statement of the case dated in April 2009, 
the RO denied an earlier effective date for service 
connection citing the VA examination in 1971 in which it was 
determined that no psychiatric disability was evident to the 
examiner at that time.  The Board notes, however, that 
subsequent VA outpatient records indicating claims of 
nervousness and treatment with psychotropic medication do not 
appear to have been considered in the RO's determination.  
Consequently, the Board does not have the requisite 
information to grant or deny an earlier date for service 
connection for PTSD at this time.  The Board is prohibited 
from making conclusions based on its own medical judgment. 
See Colvin v. Derwinski, 1 Vet.App. 171 (1991)).  As such, 
the Board finds that this case should be returned for further 
review and a supplemental medical opinion to the most recent 
VA examination report of October 2008.  In the alternative, 
another VA psychiatric examination may be scheduled for a 
complete review of the service records and claims folder, and 
an opinion as to whether it is at least as likely as not that 
a psychiatric disability relates back to service 1971.  

Additionally, the Board observes that following the most 
recent rating decision in April 2009 in which a 100 percent 
disability evaluation was established for PTSD effective from 
October 21, 2008, the appellant filed a notice of 
disagreement in May 2009 asserting that the total disability 
rating should have been granted from April 20, 2001, the date 
service connection was granted.  Because a timely notice of 
disagreement with the April 2009 rating decision has been 
received, a remand is required for the RO to issue a 
statement of the case. See 38 C.F.R. § 19.31 (2009); 
Manlincon v. West, 12 Vet. App. 238, 240- 41 (1999).  

Moreover, the Board finds that the current claims on appeal 
of entitlement to an initial evaluation in excess of 30 
percent for PTSD from April 20, 2001 to August 31, 2006, and 
entitlement to a rating in excess of 50 percent for PTSD from 
September 1, 2006 to October 20, 2008 are inextricably 
intertwined with the most recent appeal for an effective date 
from April 20, 2001 for a 100 percent rating for PTSD. See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).  This is because a grant of the claim for an earlier 
effective date for a 100 percent rating for PTSD could 
potentially render one or both of the former issues moot.  It 
should therefore be addressed prior to final disposition of 
other issues on appeal.  Therefore the current claims on 
appeal as to higher ratings for PTSD are deferred pending 
adjudication of the matter of entitlement to an effective 
date earlier than October 21, 2008 for a 100 percent rating 
for PTSD.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 
& Supp. 2008), the implementing 
regulations found at 38 C.F.R. § 
3.159 (2009), and any other legal 
precedent are fully complied with 
and satisfied with respect to all 
issues currently on appeal. See 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Vazquez-
Flores v. Peake, 22 Vet.App. 37 
(2008).

2.  The case should be referred to 
the same VA physician who conducted 
the VA examination in October 2008 
for another review and opinion (or 
to another VA psychiatrist if that 
one is not available).  The claims 
folder and a copy of this remand 
should be made available to the 
examiner for review.  The 
examination report should indicate 
whether or not a review of the 
claims folder is accomplished.  

Based on a thorough review of the 
evidence of record and examination 
findings, the examiner should 
provide an opinion with complete 
rationale as to the following: 
Whether it is at least as likely as 
not that any psychiatric disorder 
the Veteran now has or has had 
dates back to service or service 
discharge in 1971.  

In formulating the medical opinion, 
the examiner is asked to consider 
that the term "at least as likely 
as not" does not mean within the 
realm of possibility, rather that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

The opinion requested above should 
be set forth in detail in a 
narrative report.

3.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a competent 
medical opinion.  If the report is 
insufficient, or the requested 
action is not taken or is 
deficient, it should be returned to 
the examiner for correction. See 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO should issue a statement 
of the case on the issue of 
entitlement to an effective date 
earlier than October 21, 2008 for a 
100 percent rating for PTSD.  If, 
and only if the Veteran files a 
timely substantive appeal should 
this issue be returned to the Board 
for further disposition.

5.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If the benefits are not 
granted, the appellant and his 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 8 C.F.R. 
§ 20.1100(b) (2009).


